Allowability Notice
DETAILED CORRESPONDENCE
Claims 1, 3, 5-8, 10-13, and 15-26 are pending, and with Claims 2, 4, 9, 14 cancelled. 

Response to Arguments
Applicant argues the 103 rejection, on pages 11-12, in view of Tucker et al. (US 6632199) and Jun (US D447799), stating that the prior art allegedly doesn’t teach “a non-circular elliptical cross-section, wherein the non-circular shaped top wall allows a user to grasp and apply a rotational force to the tip cap without having to simultaneously provide a gripping force to the tip cap”. The examiner has fully considered applicant’s argument, and agrees that the shape of the modified tip cap of Tucker and Jun requires tangential gripping force, compared to applicant’s cap design which requires mostly rotational force due to its ellipse shape. As a similar elliptical non-circular shape has not been found in the prior art, and as Tucker and Jun are overcome, the claims are considered allowable. See allowable subject matter below.

Rejoinder
Claims 1, 6-8 and 21-26 directed to an allowable product. Claims 3, 5, 10-13 and 15-20 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/06/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, 5-8, 10-13, 15-29 are allowable. 
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, the combination of Tucker et al. (US 6632199) and Jun (US D447799), while disclosing a tip cap, sealing base, body, shaft and a non-circular shape defining a rotational center point to which rotational force can be applied, does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the non-circular shape is specifically elliptical.
Tucker and Jun is the closest prior art of record, as it teaches a tip cap (Tucker Fig. 10A, (20'")) comprising: a sealing base (Tucker Fig. 10A, (24)) comprising a substantially flat surface (seen in Tucker Fig. 10A, wherein (24) is substantially flat) having an upper surface (in Tucker Fig. 10A, wherein the cap has an upper surface (82')) defining a plane and a lower surface (seen in Tucker Fig. 10A, wherein the lower surface is also (82')),


a shaft (Tucker Fig. 11, seen at (28)) extending from said lower surface (at (82')), said shaft (28) having a wall defining a hollow portion (Tucker Fig. 11) and wherein the shaft (28) includes an opening at a bottom end (seen in Tucker Fig. 11), the shaft (28) extending in a second direction with respect to the sealing base (24) and wherein the second direction is opposite from the first direction (as seen in Tucker Fig. 11).
Additionally Jun teaches a non-circular syringe cap with a non-circular cross-section (as seen in Jun Fig. 3), wherein an intersection of the major axis and minor axis defines a rotational center point about which the tip cap rotates (Jun Fig. 3), and wherein the non-circular shaped top wall allows a user to grasp and apply rotational force to the tip cap without having to simultaneously provide a gripping force to the tip cap (wherein rotational force can be applied to one of the three rounded edges to cause the cap to rotate).
However, as Tucker in view of Jun does not teach having a non-circular elliptical cross-section when viewed at an angle substantially perpendicular to said upper surface, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
	Claims 3, 5-8, and 21-26 depend upon Claim 1 and therefore are also allowable.

	
Regarding Claim 10, the closest prior art on record, the combination of Tucker et al. (US 6632199) and Jun (US D447799), while disclosing a tip cap, sealing base, body, shaft and a non-circular shape defining a rotational center point to which rotational force can be applied, does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the non-circular shape is specifically elliptical.
Tucker and Jun is the closest prior art of record, as it teaches a syringe assembly (seen in Tucker Fig. 2) comprising: a syringe (Tucker Fig. 2, (40)) comprising a barrel (Rucker Fig. 2, (42)) and a syringe tip (Tucker Fig 2, (44)) extending from said barrel (seen in Tucker Fig. 2); and 
a tip cap (Tucker Fig. 2, (20) and Fig. 10A, (20'")) for sealingly covering said syringe tip and comprising: 
a sealing base (Tucker Fig. 10A, (24)) comprising a substantially flat surface (seen in Tucker Fig. 10A, wherein (24) is substantially flat) having an upper surface (in Tucker Fig. 10A, wherein the cap has an upper surface (82')) defining a plane and a lower surface (seen in Tucker Fig. 10A, wherein the lower surface is also (82')), 
a body (Tucker Fig. 10A, (80')) having an elongated, non-circular shaped top wall (Tucker wherein the body (80') is a non-circular hexagonal shape), said body (80') extending from said upper surface in a first direction with respect to the sealing base (24), said body (80') having a non-circular cross-section when viewed at an angle substantially perpendicular to said upper 
  a shaft (Tucker Fig. 11, seen at (28)) extending from said lower surface (at (82')), said shaft (28) said shaft extending in a second direction with respect to the sealing base and wherein the second direction is opposite from the first direction (seen in Tucker Fig. 11), said shaft (28) having connection means for attaching to said syringe tip.
Additionally Jun teaches a non-circular syringe cap with a non-circular cross-section (as seen in Jun Fig. 3), wherein an intersection of the major axis and minor axis defines a rotational center point about which the tip cap rotates (Jun Fig. 3), and wherein the non-circular shaped top wall allows a user to grasp and apply rotational force to the tip cap without having to simultaneously provide a gripping force to the tip cap (wherein rotational force can be applied to one of the three rounded edges to cause the cap to rotate).
However, as Tucker in view of Jun does not teach having a non-circular elliptical cross-section when viewed at an angle substantially perpendicular to said upper surface, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
Claims 11-13, and 15-20 depend upon Claim 10 and therefore are also allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783      
/BRANDY S LEE/Primary Examiner, Art Unit 3783